UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

WILL MCRANEY PLAINTIFF
v. Civil No. 1:17-cv-00080-GHD-DAS

TI-IE NORTH AMERICAN MISSION BOARD
OF THE SOUTHERN BAPTIST CONVENTION DEFENDANT

 

ORDER DISMISSING CASE

 

For the reasons set forth in the memorandum opinion issued this day, it is ORDERED
that:

l. Defendant North American Mission Board’s motion for summary judgement [48]
is converted into a motion to dismiss for lack of subject matter jurisdiction and is
GRANTED;

2. Plaintiff Will McRaney’s claims are DISMISSED for lack of subject matter
jurisdiction;

3. The North American Mission Board’s pending motion to Strike [56] is DENIED
AS MOOT; and

4. Thiscase iSCLosED. ,,.£_

SO ORDERED, this, the Bday oprri12019.

/£/JQa-~O.L.,

SENIOR U.S. DISTRICT JUDGE

 

